                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                                                   § CASE NUMBER 6:18-CR-00063-RWS
 v.                                                §
                                                   §
                                                   §
 STEPHEN PAUL BARTON (4),                          §
                                                   §

                                   ORDER ADOPTING
                           THE REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

        The above-styled matter was referred to the Honorable John D. Love, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge John D. Love conducted a hearing on THURSDAY, JULY 25, 2019, in the

form and manner prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and

Recommendation. Docket No. 119. Judge John D. Love recommended that the Court accept

Defendant’s guilty plea and conditionally approve the plea agreement. He further recommended

that the Court finally adjudge Defendant as guilty of Count One of the Information which charges

a violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute or Dispense

(Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana). The Court is of the opinion that

the Report and Recommendation should be accepted. It is accordingly ORDERED that the Report

and Recommendation of the United States Magistrate Judge (Docket No. 119) is ADOPTED. It

is further

        ORDERED that the Defendant’s guilty plea is accepted and approved by the Court.

Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence

report. It is finally
      ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the

Defendant GUILTY of Count One of the Information in the above-numbered cause and enters

a JUDGMENT OF GUILTY against the Defendant as to Count One of the Information.

      So ORDERED and SIGNED this 29th day of July, 2019.




                                                   ____________________________________
                                                   ROBERT W. SCHROEDER III
                                                   UNITED STATES DISTRICT JUDGE
